Citation Nr: 0115579	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease (CAD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated as 
20 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 
20 percent disabling.

4.  Entitlement to an increased evaluation for carpal tunnel 
release (CTR) of the right wrist, currently rated as 
10 percent disabling.

5.  Entitlement to an increased evaluation for CTR of the 
left wrist, currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

7.  Entitlement to an increased (compensable) evaluation for 
repair of anal fissure.

8.  Entitlement to an increased (compensable) evaluation for 
removal of colon polyps.

9.  Entitlement to an increased (compensable) evaluation for 
plantar fasciitis of the right foot.

10.  Entitlement to an increased (compensable) evaluation for 
residuals of cholecystectomy.

11.  Entitlement to an increased (compensable) evaluation for 
residuals of appendectomy.

12.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

13.  Entitlement to a total rating for compensation purposes 
based on unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1967, 
from October 1970 to August 1978, and from January 1984 to 
August 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that denied increased 
evaluations for CAD (rated 30 percent), degenerative disc 
disease of the cervical spine (rated 20 percent), 
degenerative disc disease of the lumbar spine (rated 
20 percent), CTR of the right wrist (rated 10 percent), and 
CTR of the left wrist (rated 10 percent); denied increased 
(compensable) evaluations for hemorrhoids, repair of anal 
fissure, removal of colon polyps, plantar fasciitis of the 
right foot, residuals of cholecystectomy, residuals of 
appendectomy, and bilateral hearing loss; and denied a total 
rating for compensation purposes based on unemployability.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The new 
statutory provisions include notifying the veteran of the 
evidence needed to successfully prove his claim.  VA must 
also determine in the first instance that the new statutory 
provisions have been considered in the processing of the 
veteran's claim and whether these provisions are the most 
favorable to the veteran in a particular case.  Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) has held that it is the 
VA's task to make findings based on evidence of record and 
not to supply missing facts.  Where the veteran submits a 
claim for a total rating based on individual unemployability, 
the Board may not reject that claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that, where VA has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disabilities, 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia, supra at 297, citing 38 C.F.R. 
§§ 3.103(a), 3.327, 4.16(a) (2000); Beaty, supra at 538; and 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this case, it 
is the judgment of the Board that the veteran should undergo 
a VA social and industrial survey to assist in determining 
the effects of his service-connected disabilities on his 
ability to work.

VA and private medical records, including medical records 
received from the Social Security Administration in 1999, 
show that the veteran was treated and evaluated for various 
service-connected conditions I the mid-1990's, including 
1998.  The Board notes that the veteran has not undergone a 
recent VA medical examination to determine the severity of 
his service-connected disabilities.  The VA duty to assist 
the veteran in the development of his claims includes 
providing him with a thorough and contemporaneous examination 
that takes into account his prior medical evaluations and 
treatment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the claimed disabilities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the Court held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for his service-connected 
disabilities since 1998.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.


2.  The veteran should be scheduled for a 
VA social and industrial survey, focusing 
on the effects of his service-connected 
disabilities on his ability to work.  The 
examiner should offer an opinion on what 
effect the veteran's service-connected 
disabilities on his ability to work.  The 
examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.

3.  The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the severity of the CAD, 
degenerative disc disease of the cervical 
spine, degenerative disc disease of the 
lumbar spine, CTR of the right wrist, CTR 
of the left wrist, hemorrhoids, repair of 
anal fissure, removal of colon polyps, 
plantar fasciitis of the right foot, 
residuals of cholecystectomy, residuals 
of appendectomy, and bilateral hearing 
loss.  All indicated studies, including 
exercising testing to determine his METs 
(metabolic equivalent) level, range of 
motion studies of the cervical spine and 
lumbar spine, and audiological 
evaluation, should be performed.  All 
clinical findings should be reported in 
detail.

The examiner should express opinions as 
to whether there is severe painful motion 
or weakness associated with the cervical 
spine and lumbar spine disorders.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
cervical spine and lumbar spine are used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  

The examiner should offer an opinion on 
what effect the veteran's service-
connected disabilities have on his 
ability to work.  The examiner(s) should 
opine as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner(s) should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should review the veteran's 
increased rating claims.  Then, if it has 
not been rendered moot, (see Green v. 
West, 11 Vet. App. 472, 476 (1998), 
citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) and VAOPGCPREC 6-99)), the 
RO should readjudicate the veteran's 
claim of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his attorney.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


